—In related actions, inter alia, to recover on a promissory note and guarantees, the defendant Charles R. Chung appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated April 7, 1999, which denied those branches of his cross motion which were, inter alia, to dismiss the complaint in Action No. 2 insofar as asserted against him for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, he is bound by the terms of a personal guarantee he signed concerning the underlying mortgage debt, despite his allegations that he failed to read the entire document and was unaware of all of its provisions (see, Gillman v Chase Manhattan Bank, 73 NY2d 1; Pimpinello v Swift & Co., 253 NY 159; Worcester Ins. Co. v Hempstead Farms Fruit Corp., 220 AD2d 659; Dunkin’ Donuts v Liberatore, 138 AD2d 559). Thus, he is bound by the provision consenting to the jurisdiction of the State of New York as set forth therein.
The appellant’s remaining contention is without merit. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.